
	

116 S2286 IS: Improving Justice Programs through Science Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2286
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Mr. Schatz (for himself, Mr. Markey, Mr. Booker, Mr. Blumenthal, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish a Science Advisory Board at the Department of Justice, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Improving Justice Programs through Science Act of 2019.
		2.Science Advisory Board
 (a)AmendmentPart A of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
				
					110.Science Advisory Board
 (a)EstablishmentThere is established within the Office a Science Advisory Board (in this section referred to as the Board)— (1)which shall be composed of 26 senior representatives of academic institutions, including primary and secondary educational institutions, institutions of higher education, advanced technology education, and other related entities, and criminal justice and juvenile justice professionals, appointed in accordance with subsection (c); and
 (2)the purpose of which shall be to— (A)foster sustained dialogue between the academic and criminal and juvenile justice communities on research-based policies; and
 (B)advise the Attorney General with respect to— (i)relevant developments in criminal and juvenile justice research;
 (ii)the implications of developments described in clause (i) for Federal, State, and local criminal and juvenile justice agencies; and
 (iii)any other matters as requested by the Attorney General. (b)CharterThere shall be a charter to govern the structure and mission of the Board, which shall—
 (1)direct the Board to focus on the departmental application of science and evidence under the guidance of the Attorney General; and
 (2)be reviewed and updated every 4 years, as appropriate. (c)Members (1)AppointmentThe 26 members of the Board shall—
 (A)be appointed by the Attorney General, in consultation with the Assistant Attorney General of the Office and considering recommendations from—
 (i)the Director of the National Institute of Justice; (ii)the Director Bureau of Justice Statistics;
 (iii)the Director of the Office for Victims of Crime; (iv)the Director of the Office of Sex Offender Sentencing, Monitoring, and Tracking; and
 (v)the Director of the Office of Juvenile Justice and Delinquency Prevention; (B)include senior representatives with a balance of backgrounds, experiences, and viewpoints that will include the expertise of scientific, criminal justice, and juvenile justice professionals;
 (C)include not fewer than 8 researchers in the field of statistics, evaluation, social sciences, or physical and biological sciences, which may include those researchers recommended by the National Academy of Sciences;
 (D)be selected to achieve a balance of backgrounds, experiences, and viewpoints that will include the expertise of scientific, criminal justice, and juvenile justice practitioners; and
 (E)include not less than three-fifths of the members who hold terminal degrees in their field, have published researcher, and are leading research in areas, including—
 (i)criminology; (ii)criminal justice;
 (iii)juvenile justice; (iv)tribal justice;
 (v)statistics; (vi)economics;
 (vii)sociology; (viii)psychology;
 (ix)political science; and (x)other relevant sciences.
 (2)TermsThe term of each member appointed under paragraph (1) shall be 4 years. (3)VacanciesAny vacancy in the membership of the Board shall—
 (A)not affect the powers of the board; (B)be filled in the same manner as the original appointment; and
 (C)be only for the remainder of the term of the original appointment. (4)ChairpersonThe Attorney General, with the advice and recommendation of the Assistant Attorney General, shall appoint 1 member of the Science Advisory Board to serve as the Chairperson of the Board.
 (d)MeetingsThe Board shall— (1)meet on a regular basis to discuss science, research, and ongoing criminal and juvenile justice departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners; and
 (2)make recommendations to the Assistant Attorney General; (3)provide advice and recommendations concerning support for research, statistics, and grant programs of the Office;
 (4)serve as a point of contact with the academic and practitioner communities to inform the Office of the impact of the research, statistics, and grant programs of the Office on both the academic community and the criminal and juvenile justice fields;
 (5)offer broad input into long-range plans and partnership opportunities; (6)serve as a forum for consideration of proposed interdisciplinary projects across the sciences; and
 (7)advise on policy development, program implementation and evaluation, and identify research needs and opportunities.
 (e)SupportThe Attorney General shall ensure that the Board complies with the requirements under— (1)the Federal Advisory Committee Act (5 U.S.C. App.);
 (2)section 552b of title 5 (commonly known as the Government in the Sunshine Act); and (3)any—
 (A)governing Federal statute or regulation; or (B)relevant policy or procedure of the Department of Justice..
 (b)ReportNot later than 90 days after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the status and activities of the Science Advisory Board established under section 110 of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by subsection (a) of this Act.
			
